          Case 2:19-cv-04720-JAT Document 24 Filed 06/01/20 Page 1 of 7



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Cherie Harbaugh,                                  No. CV-19-04720-PHX-JAT
10                   Plaintiff,                         ORDER
11    v.
12    Pacific Capital Enterprises LLC, et al.,
13                   Defendants.
14
15           Pending before the Court is Plaintiff Cherie Harbaugh’s (“Plaintiff”) Application
16   for Entry of Default Judgment against Defendants Pacific Capital Enterprises, LLC,
17   (“Pacific”), Superior Diamond Management, LLC, and Michael Barry Eckerman and
18   Tonya Eckerman (“Defendants”). (Doc. 19). The Court now rules on the application.
19   I.      BACKGROUND
20           The factual allegations here are rather few. According to Plaintiff, she worked as an
21   inside salesperson for Pacific from May 2018 to September 2019. (Doc. 1 at 4). Superior
22   Diamond Management, LLC was Pacific’s manager and Michael Eckerman was its CEO.
23   (Id. at 3). Plaintiff generally alleges that while she worked for Pacific, Defendants did not
24   pay her “her earned wages including her earned overtime pay and minimum wage.” (Id. at
25   4). She also states that Defendants “failed to make, keep, and preserve records of the hours
26   [she] actually worked.” (Id. at 5).
27           Plaintiff filed a complaint in this Court on July 15, 2019 bringing claims under the
28   Federal Labor Standards Act of 1938 (“FLSA”), Arizona’s wage statute, and common-law
       Case 2:19-cv-04720-JAT Document 24 Filed 06/01/20 Page 2 of 7



 1   claims for breach of contract, violation of the implied covenant of good faith and fair
 2   dealing, and unjust enrichment. (Doc. 1 at 2). No Defendant answered and the Clerk of the
 3   Court entered default on January 8, 2020. (Doc. 17). No Defendant has moved to set aside
 4   the default. Plaintiff now moves under Federal Rule of Civil Procedure (“Rule”) 55 for
 5   entry of default judgment.
 6   II.     DEFAULT JUDGMENT
 7           Once the clerk has entered default, a court may, but is not required to, grant default
 8   judgment under Rule 55(b) on amounts that are not for a sum certain. Aldabe v. Aldabe,
 9   616 F.2d 1089, 1092 (9th Cir. 1980) (per curiam). In considering whether to enter default
10   judgment, a court may consider the following factors:
11
12           (1) the possibility of prejudice to the plaintiff, (2) the merits of plaintiff’s
             substantive claim, (3) the sufficiency of the complaint, (4) the sum of money
13           at stake in the action; (5) the possibility of a dispute concerning material
             facts; (6) whether the default was due to excusable neglect, and (7) the strong
14
             policy underlying the Federal Rules of Civil Procedure favoring decisions on
15           the merits.
16
17   Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986). When considering these factors,
18   Defendants are deemed to have admitted all well-pleaded allegations in the complaint, but
19   do not admit allegations related to damages or those that do no more than “parrot” the
20   elements of a claim. DirecTV v. Hoa Huynh, 503 F.3d 847, 854 (9th Cir. 2007); Geddes v.
21   United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977).
22         A. The Merits of Plaintiff’s Substantive Claim and the Sufficiency of the
23           Complaint
24           “The second and third Eitel factors address the substantive merits of the claim and
25   the sufficiency of the complaint and are often analyzed together.” Joe Hand Promotions,
26   Inc. v. Garcia Pacheco, No. 18-cv-1973-BAS-KSC, 2019 WL 2232957, at *2 (S.D. Cal.
27   May 23, 2019). These two factors may favor entering default judgment when, considering
28   the complaint and subsequently submitted affidavits, a plaintiff shows a plausible claim for


                                                  -2-
       Case 2:19-cv-04720-JAT Document 24 Filed 06/01/20 Page 3 of 7



 1   relief. Danning v. Lavine, 572 F.2d 1386, 1388 (9th Cir. 1978); see also J & J Sports
 2   Prods., Inc. v. Molina, No. CV15-0380 PHX DGC, 2015 WL 4396476, at *1 (D. Ariz. July
 3   17, 2015) (considering affidavits attached to the motion for default judgment). In her
 4   application for entry of default judgment, Plaintiff only seeks relief under the FLSA and
 5   Arizona’s wage statute. Thus, the Court will analyze those claims only.
 6          The FLSA seeks both to “compensate those who labored in excess of the statutory
 7   maximum number of hours for the wear and tear of extra work and to spread employment
 8   through inducing employers to shorten hours because of the pressure of extra cost.” Bay
 9   Ridge Operating Co. v. Aaron, 334 U.S. 446, 460 (1948). To accomplish these goals, the
10   FLSA prevents covered employers from forcing their employees to labor “for a workweek
11   longer than forty hours unless such employee receives compensation for [her] employment
12   in excess of the hours above specified at a rate not less than one and one-half times the
13   regular rate at which [she] is employed.” 29 U.S.C. § 207. An employer who violates this
14   statutory imperative “shall be liable to the employee . . . affected in the amount of [her]
15   unpaid overtime compensation . . . and in an additional equal amount as liquidated
16   damages.” 29 U.S.C. § 216(b); see also Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 707
17   (1945) (explaining that the liquidated damages provision recognizes “failure to pay the
18   statutory minimum on time may be so detrimental to maintenance of the minimum standard
19   of living ‘necessary for health, efficiency, and general well-being of workers’ and to the
20   free flow of commerce, that double payment must be made in the event of delay in order
21   to insure restoration of the worker to that minimum standard of well-being”) (footnote
22   omitted). In a similar fashion, Arizona law provides that “if an employer . . . fails to pay
23   wages due any employee, the employee may recover in a civil action against an employer
24   or former employer an amount that is treble the amount of the unpaid wages.” A.R.S § 23-
25   355(A).
26          The pleading standards for FLSA claims are governed by Landers v. Qualtiy
27   Commc’ns, Inc., 771 F.3d 638 (9th Cir. 2014). There, after canvassing the law of the First,
28   Second, and Third Circuits, the Ninth Circuit Court of Appeals concluded that—although


                                                -3-
       Case 2:19-cv-04720-JAT Document 24 Filed 06/01/20 Page 4 of 7



 1   detailed facts and an approximation of hours is not necessary—a Plaintiff must identify a
 2   given workweek “that she worked more than forty hours in . . . without being compensated
 3   for the hours worked in excess of forty during that week.” Id. at 644–45. In other words,
 4   without more, a plaintiff who alleges she regularly worked over forty hours a week without
 5   overtime compensation does not satisfy Rule 8(a)’s requirement of a “short and plain
 6   statement of the claim showing that the pleader is entitled to relief.” Id. at 642; see also
 7   Ratcliffe v. Apex Sys., LLC, No. 3:19-cv-01688-WQH-MDD, 2019 WL 5963759, at *3
 8   (S.D. Cal. Nov. 13, 2019) (collecting cases dismissing FLSA claims for failure to identify
 9   a specific workweek).
10          Here, Plaintiff’s allegations suffer from the same deficiencies identified in Landers.
11   She simply alleges that she “routinely” worked over forty hours in a workweek, in addition
12   to weekends, seemingly without any compensation. (Doc. 1 at 4). “[A]bsent from the[se]
13   allegations . . . , however, [is] any detail regarding a given workweek when [she] worked
14   in excess of forty hours and was not paid overtime for that given workweek and/or was not
15   paid minimum wages.” Landers, 771 F.3d at 646. The complaint fails to supply “sufficient
16   detail about the length and frequency of [her] unpaid work to support a reasonable inference
17   that [she] worked more than forty hours in a given week.” Id. (quoting Nakahata v. New
18   York-Presbyterian Healthcare Sys., 723 F.3d 192, 201 (2d Cir. 2013)). As was true there,
19   Plaintiff’s general allegation raises only the possibility of undercompensation in violation
20   of the FLSA, which falls short of what Rule 8(a) requires. Id.
21          Although Landers did not address the pleading standards for comparable state-law
22   wage claims, courts have found it “instructive as to the pleading standard applicable to
23   such claims.” Avalos v. Amazon.com LLC, No. 1:18-cv-00567-DAD-BAM, 2018 WL
24   3917970, at *3 (E.D. Cal. Aug. 14, 2018) (collecting cases); see also Solie v. Health
25   Care@Home LLC, No. CV-19-05399-PHX-JJT, 2020 WL 1821257, at *5–6 (D. Ariz. Apr.
26   10, 2020) (applying Landers to Arizona’s minimum wage statute). Thus, for the same
27   reasons, Plaintiff’s claim for withheld regular wages is also inadequately pleaded. Again,
28   Plaintiff fails to identify any specific week during which Defendants failed to compensate


                                                 -4-
       Case 2:19-cv-04720-JAT Document 24 Filed 06/01/20 Page 5 of 7



 1   her. Instead, she general alleges only that she “was not paid all her earned wages by”
 2   Defendants. (Doc. 1 at 6). Under Landers, such an allegation does not rise above the level
 3   of a mere possibility without the support of further underlying facts.
 4            Accordingly, because of the serious deficiencies in Plaintiff’s complaint, the Court
 5   must conclude that these two factors weigh against entry of default judgment here.
 6      B. Sum of Money
 7            Under this factor, “the Court considers the amount of money at stake in relation to
 8   the seriousness of [Defendants’] conduct.” Bankers Ins. Co. v. Old W. Bonding Co., LLC,
 9   No. CV11-1804 PHX DGC, 2012 WL 2912912, at *2 (D. Ariz. July 16, 2012). Because
10   Plaintiff seeks an award of monetary damages, she must prove up her damages with
11   evidence. PepsiCo Inc. v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1175 (C.D. Cal. 2002).
12            Although Plaintiff seeks a statutory damages award for her overtime pay, which
13   generally supports entry of default judgment, Elektra Entm’t Grp. Inc. v. Crawford, 226
14   F.R.D. 388, 393 (C.D. Cal. 2005), the majority of the damages she seeks stems from her
15   request for treble damages in the amount of $55,461.81 for wrongly withheld regular pay.
16   (Doc. 19-1 at 3). The award of treble damages for withheld wages is discretionary even
17   when a defendant defaults. Neis v. Heinsohn/Phoenix, Inc., 628 P.2d 979, 984 (Ariz. Ct.
18   App. 1981). Generally, the propriety of a treble-damages award turns on the employer’s
19   bad faith. See Calisi v. United Fin. Servs., LLC, 302 P.3d 628, 635 ¶ 29 (Ariz. Ct. App.
20   2013).
21            Plaintiff’s only supporting evidence for both her federal and state-law claims is her
22   counsel’s affidavit. (Doc. 19-1). She does not even proffer her own sworn statement
23   attesting to the number of hours she worked and what portion of those hours she went
24   without regular or overtime compensation. More fundamentally, the statement of her
25   lawyer is not evidence on which a damages award can be based. Ammini Innovation Corp.
26   v. KTY Intern. Mktg., 768 F. Supp. 2d 1049, 1054 (C.D. Cal. 2011) (noting that evidence
27   must usually be admissible to prove up damages). Thus, this affidavit is insufficient to
28   show entitlement to any damages.


                                                  -5-
       Case 2:19-cv-04720-JAT Document 24 Filed 06/01/20 Page 6 of 7



 1            The absence of any evidence supporting a damages award creates a defect that tips
 2   this factor against entry of default. Without any evidence of bad faith, the Court is unable
 3   to conclude that a treble damages award is appropriate. As a result, the Court also cannot
 4   conclude that the requested damages award is reasonable in relation to the seriousness of
 5   Defendants’ conduct. Accordingly, this factor weighs against entry of default judgment.
 6         C. Remaining Eitel Factors
 7            On balance, the remaining Eitel factors do not weigh strongly either for or against
 8   entry of default judgment. First, the policy in favor of merits decisions almost always
 9   weighs against entry of default judgment but it is not dispositive where, as here, the failure
10   to answer “makes a decision on the merits impractical, if not impossible.” PepsiCo Inc.,
11   238 F. Supp. 2d at 1177. Second, absent a default judgment, Plaintiff will likely be
12   prejudiced by Defendants’ failure to participate in this litigation. HPSC, Inc. v. Porter, No.
13   CV-08-0084-PHX-DGC, 2008 WL 942288, at *1 (D. Ariz. Apr. 7, 2008). Third, it is
14   unclear what the possibility of disputed facts is. Although the Court found the complaint
15   to fall well-below the plausibility standard, it is also true that Defendants were served,
16   (Doc. 12), and have not come forward to dispute Plaintiff’s allegations. Fourth, and finally,
17   it is similarly unlikely that Defendants default resulted from excusable neglect given the
18   fact that they were served.
19            Accordingly, because the Court finds that three Eitel factors weigh heavily against
20   default judgment, and the remaining factors do not point strongly either way, the Court will
21   not enter default judgment at this time. To be clear, much of why those factors weigh
22   against entering default judgment could be ameliorated by an affidavit from Plaintiff
23   herself that addresses the deficiencies identified herein. For example, an affidavit might be
24   able to identify a given work week that Plaintiff worked more than forty hours in without
25   overtime. An affidavit might also be able to provide detail about how frequently her
26   employer withheld wages, which could also support a treble damages award. Absent such
27   evidence, however, the totality of the Eitel factors weigh against entering default judgment.
28   ///


                                                 -6-
         Case 2:19-cv-04720-JAT Document 24 Filed 06/01/20 Page 7 of 7



 1   III.   CONCLUSION
 2          For these reasons,
 3          IT IS ORDERED that Plaintiff Cherie Harbaugh’s Application for Default
 4   Judgment (Doc. 19) is DENIED without prejudice. Within fourteen days of the date of this
 5   order, Plaintiff shall either amend her complaint (and re-serve Defendants) or file another
 6   motion for entry of default judgment, along with accompanying affidavit(s), that cures the
 7   deficiencies identified herein
 8          IT IS FURTHER ORDERED that the Motion for Attorneys’ Fees and Costs (Doc.
 9   20) is DENIED as premature. Any future motion for fees must be procedurally complaint
10   with LRCiv. 54.2. Requests for taxable costs are to be filed with the Clerk of the Court.
11   LRCiv. 54.1(a).
12          IT IS FURTHER ORDERED that fictional defendants John and Jane Does I – IV,
13   Corporations I – V, and XYZ Partnerships I – V are DISMISSED.1
14          Dated this 1st day of June, 2020.
15
16
17
18
19
20
21
22
23
24
25
26
27
28   1
      See, e.g., Fed. R. Civ. P. 10(a); Craig v. United States, 413 F.2d 854, 856 (9th Cir. 1969);
     Molnar v. Nat’l Broadcasting Co., 231 F.2d 684, 686–87 (9th Cir. 1956).

                                                 -7-
